DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al (US 20120214933 A1), hereinafter “Lopez”.
Regarding claim 1, Lopez teaches a tire tread composition overlapping the claimed ranges:
Component
Claim 1 (phr)
Lopez (phr)
Ethylene-propylene-styrene copolymer
 1 -20
10-60 [0033, 0040]
Silica filler
60 or more
20-200 [0053]
butadiene rubber
20-50
10-60 [0025]
styrene butadiene rubber
30-80
0-80 [0029-0030]


Lopez’ amounts are in the unit of phr.  Therefore, the 10-60 phr of butadiene rubber is equivalent of 10-60% by mass in the rubber; and the 0-80 phr of styrene butadiene rubber is equivalent of 0-80% by mass in the rubber.  The amounts indicated above overlap the claimed ranges.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).  
As to the limitation of “an elongation at break of the rubber composition is not less than 300% in the atmosphere of 180°C according to JIS K 6251: 2017”, products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.   The tire tread and composition disclosed by Lopez as applied above is identical to the claimed invention in structure and composition.  Although Lopez does not expressly disclose the claimed elongation at break, the claimed elongation will necessarily be present.

Regarding claim 3, Lopez teaches that the styrene butadiene elastomer is in the amount of 0-80 phr [0029, 0031], overlapping the claimed 30-80%.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).  Lopez teaches that the styrene butadiene elastomer may be prepared in emulsion [0032], meeting the claimed limitation of emulsion polymerized styrene butadiene rubber.

Regarding claim 6, Lopez teaches a pneumatic tire including a tread formed from the rubber with a composition as stated in claim 1 rejection above [abstract].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 20120214933 A1) as applied to claim 1 above, further in view of Flow Polymers (Flow Polymers: Promix 400 Homogenizing Agent Applications in Tires and Automotive Extrusion, 2011).
Regarding claim 2, Lopez teaches the rubber composition for a tread in claim 1 as stated above.  Lopez does not teach the ethylene-propylene-styrene copolymer has a composition ratio of 10 to 60% by mass of ethylene, 10 to 60% by mass of propylene, and 5 to 40% by mass of styrene.
In the same field of endeavor, Flow Polymers teaches Promix 400 used in passenger tire tread in an amount of 4 phr [p.16-17], with the benefits of improved extrusion quality and reduced extrusion scrap an improved uniformity [p.23].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lopez in view of Flow Polymers to include Promix 400 in the tire tread formulation for the benefits of improved extrusion quality and reduced extrusion scrap an improved uniformity. Applicant discloses that the ethylene-propylene-styrene copolymers with the claimed ratio include Promix 400 available from Flow Polymers Inc. [0026-0029].  Thus, the Promix 400 in Lopez in view of Flow Polymers meets the claimed limitation.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 20120214933 A1) as applied to claim 1 above, further in view of Kitago et al (WO2016056443A1), hereinafter “Kitago”, US 20180186973 A1 is used here as an English version.
Lopez teaches the rubber composition for a tread in claim 1 as stated above.
Regarding claim 4, Lopez teaches 20-200 phr of silica filler [0053], overlapping the claimed 1 to 120 phr.
Lopez does not teach the silica having a nitrogen adsorption specific surface area of not less than 150 m2/g.  However, in the same field of endeavor, Kitago teaches a tire tread formulation comprising silica having a nitrogen adsorption specific surface area of 40 to 400 m2/g, the rubber composition containing the silica in an amount of 1 to 120 parts by mass relative to 100 parts by mass of the rubber component [0079].  Kitago teaches that silica can achieve both abrasion resistance and low heat build-up properties [0078].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lopez in view of Kitago to include silica with having a nitrogen adsorption specific surface area of 40 to 400 m2/g, for the benefit of both abrasion resistance and low heat build-up properties. Note that the silica of Lopez modified by Kitago has nitrogen adsorption specific surface area of 40 to 400 m2/g, which overlaps the instantly claimed limitation “not less than 150 m2/g”.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding claim 5, Lopez teaches the formulation comprises carbon black in the amount of 20-200 phr [0053], overlapping the claimed 20-120 phr.
Lopez does not teach the carbon black having a nitrogen adsorption specific surface area of not less than 100 m2/g.  However, in the same field of endeavor, Kitago teaches a tire tread formulation comprising carbon black having a nitrogen adsorption specific surface area of 50 to 2,000 m2/g for the benefit of good mechanical strength and processability during production [0260].   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lopez in view of Kitago to include carbon black with having a nitrogen adsorption specific surface area of 50 to 2,000 m2/g for the benefit of good mechanical strength and processability during production. Note that the carbon black of Lopez modified by Kitago has nitrogen adsorption specific surface area of 50 to 2,000 m2/g, which overlaps the instantly claimed limitation “not less than 100 m2/g”.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762